                                 UNITED STATES DISTRICT COURT
                                  MIDDLE DISTRICT OF FLORIDA
                                        OCALA DIVISION

JOSEPH DANIEL DORMAN,

        Plaintiff,

v.                                                                    Case No: 5:18-cv-432-Oc-PRL

COMMISSIONER OF SOCIAL
SECURITY

        Defendant.


                                       SCHEDULING ORDER
        The parties are ORDERED to file memoranda in support of their respective positions as

follows:

                     PARTY                                           DATE

                     Plaintiff                               February 11, 2019

               Commissioner                     60 days after Plaintiff’s is actually filed

        Each memorandum shall be limited to 25 PAGES and shall include a detailed analysis of

the administrative record, with pinpoint citations of authorities in support of the party's position,

and to the administrative record. It is not sufficient to adopt the facts in the ALJ's decision. Plaintiff

may seek remand as a remedy in his or her memorandum, but should not separately file an opposed

motion to remand or motion for summary judgment. If the Commissioner intends to seek a

voluntary remand, she should make every effort to move to remand before the Plaintiff has

expended significant time in preparing the memorandum ordered above.
       DONE and ORDERED in Ocala, Florida on December 11, 2018.




Copies furnished to:

Counsel of Record




                                        -2-
